Citation Nr: 1749715	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected left little finger disability since September 1, 2012. 

2.  Entitlement to a compensable rating for gastroenteritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in September 2015, when it was remanded for further development. 

A June 2012 rating decision decreased the Veteran's award for his service-connected left little finger disability from 10 percent to 0 percent.  In September 2012, the Veteran submitted a letter requesting that VA "reconsider" its decision to reduce the rating.  In April 2013, he filed a notice of disagreement, asserting that his left little finger disability is more severe than rated.  The Veteran perfected a timely appeal, and the issue was certified to the Board as a claim for a higher rating for the left little finger disability.  However, when liberally construed, the Board has found that the Veteran's request for "reconsideration" was a timely filed notice of disagreement with the reduction of the Veteran's rating.  See 38 C.F.R. § 20.201; see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.")  The RO issued a Statement of the Case (SOC) in February 2016.   The Veteran did not perfect an appeal in a timely manner.  As such, this issue is not before the Board.

The issue of entitlement to a compensable rating for gastroenteritis is REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDING OF FACT

Throughout the period on appeal, the Veteran's left little finger disability was manifested by noncompensable limitation of motion, lack of evidence of arthritis, and no ankylosis.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's left little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Left Little Finger

The Veteran asserts that his service-connected left little finger is worse than currently evaluated.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.           § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In reviewing the adequacy of the existing VA examination reports, the Board also recognizes that a new precedential opinion was recently issued by the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016),  the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

In this case, however, the Board notes that the maximum disability rating under the applicable code for limitation of motion of the little finger (Diagnostic Code 5230) is 0 percent, a noncompensable rating.  Accordingly, a remand for additional testing on both active and passive motion pursuant to Correia would be irrelevant to the rating assignable for limited range of motion of the little finger.  As such, the existing examination reports are deemed adequate for rating purposes, and a remand under Correia is not warranted.

The Veteran's left little finger has been evaluated under Diagnostic Code 5230 as noncompensable since September 1, 2012. 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2016). When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45 (f) (2016).

The Board notes that the rating criteria that are applicable to the Veteran's left little finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5230, limitation of motion of the ring or little finger, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a.

Other DCs could also be applicable to the Veteran's service-connected disability.  Under Diagnostic Code 5219, a 20 percent evaluation is warranted for unfavorable ankylosis of the ring and little fingers.  A 10 percent evaluation is warranted for favorable ankylosis of the ring and little fingers under Diagnostic Code 5223, and 
favorable or unfavorable ankylosis of the ring finger or little finger, individually, is noncompensable under Diagnostic Code 5227.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.       38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156, at Note.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint (DIP) has a range of zero to 70 or 80 degrees of flexion.  Id.

The Veteran underwent a VA examination in February 2013.  The examiner stated that there were no little left finger fracture residuals present.  The Veteran reported pain in movement, having difficulty holding onto things, and having difficulty gripping or keeping his finger in one position for an extended period of time.  The examiner noted that the Veteran's left hand was his dominant extremity.  The Veteran reported no flare-ups that would have an impact on the function of his finger.  There was no limitation of motion noted.  The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation of motion.  There was no gap between the thumb pad and the little left finger post-test, and no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no functional loss or functional impact of the finger.  There was no pain on palpation.  Muscle strength testing indicated normal hand grip.  There was no ankylosis present.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran did not use any assistive devices. The functional impairment was not of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays performed did not show arthritis.   

VA treatment records show that the Veteran was seen in August 2013 for painful left hand.  The Veteran related that he did computer work, had pain that radiated across the back of the hand, was unable to make a fist.  His pain was constant, was worse with use and improved with rest.  The Veteran related that he had difficulty using the keyboard, and that prescription painkillers did not help.  The Veteran denied undergoing physical therapy for the issue.  The examiner related that there was diffuse tenderness and pain on palpation, the Veteran was unable to fully flex his fingers, he was unable to cross fingers, unable to oppose his thumb, there was weak interossei, and the diagnostic impression was extensor tendinitis of the left hand.  

Here, the Board notes that the above medical note considered the Veteran's entire left hand, not only the Veteran's little left finger, and the physician diagnosed the Veteran with a disorder of the left hand (tendinitis), not a disorder of his left little finger specifically.   
    
A VA spine examination conduction in February 2014 noted that the Veteran had normal finger flexion, finger abduction, and normal sensory (touch) testing bilaterally.

After review of the record, the Board finds that the Veteran's limitation of motion of the left little finger is noncompensable under Diagnostic Code 5230.  The Board has considered ratings under Diagnostic Codes 5219, 5223, or 5227, however, ankylosis has not been shown during the appeal period.  Therefore, a higher rating is not warranted.

The Board has also considered ratings under Diagnostic Code 5156, providing for ratings based on amputation of the little finger.  However, the February 2013 VA examiner opined that the Veteran would not be served equally well by amputation of the finger.  Therefore, a rating of 10 percent is not warranted under this Diagnostic Code.
 
The Board has considered the Veteran's statements regarding having difficulty gripping and holding objects, keeping his finger in one position for an extended period of time, and performing fine motor tasks such as keyboarding, as well as his subjective symptoms, including pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's left little finger disability.

Accordingly, the Board finds that the Veteran's left little finger disability warrants the assigned noncompensable rating from September 1, 2012.  38 C.F.R. § 4.115a. A rating in excess of zero percent from September 1, 2012, is denied, as the Veteran's symptoms do not meet the higher ratings criteria.




Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
  

ORDER

Entitlement to a compensable rating for a service-connected left little finger disability since September 1, 2012 is denied.


REMAND

Gastroenteritis

The Veteran asserts that his service-connected gastroenteritis is worse than currently evaluated.  

The Veteran underwent a VA examination in April 2016.  The examiner noted that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and gastroenteritis in 2011.  The examiner noted that gastroenteritis "is an acute stomach and intestinal infection caused by a bacteria or virus" and that the Veteran did currently have a diagnosis of gastroenteritis, and did not experience any symptoms consistent with infectious gastroenteritis.  The examiner related that the Veteran was treated several times for acute viral gastroenteritis and infectious hepatitis secondary to infectious mononucleosis when he was in active service, and that all of those conditions were acute infectious illnesses which have resolved.  The examiner added that the Veteran did not experience any chronic gastric or intestinal complaints at the time of his separation from active service, and did not have any treatment for such until 2011 (18 years after separation from active service).

The examiner related that the Veteran reported chronic diffuse, non-specific
abdominal pain above and below the umbilicus, denied any chronic diarrhea
or chronic bloody stools, and denied ever having a colonoscopy.  The examiner opined that the absence of any chronic intestinal symptoms ruled out gastroenteritis. The examiner added that VA treatment records from 2011-2016 showed the Veteran had a history of alcohol abuse, pancreatitis, and GERD, and that he was treated with omeprazole.  The records also showed that the Veteran tested positive for h. Pylori on serum analysis in 2013 and 2014, and the Veteran denied that he had any treatment for his h. Pylori infection.  The examiner stated that there was no medical nexus of current h. Pylori infection and GERD to military service.  The examiner also stated that the correct diagnosis of the Veteran's gastrointestinal disability was GERD with no functional limitations, and that his diagnosis should be changed from gastroenteritis to GERD.  See April 2016 VA examination, in VBMS.  

The Board finds that an addendum to the April 2016 is needed.  The examiner stated that there was no medical nexus between the Veteran's GERD and his military service.  The examiner failed to provide any reasoning for the statement.  This is significant because the examiner continued by opining that the correct diagnosis of the Veteran's gastrointestinal disability was GERD with no functional limitations, and that his diagnosis should be changed from gastroenteritis to GERD.  It is unclear to the Board if the Veteran experienced symptoms in active service which would correctly be diagnosed as GERD, or should have been diagnosed as GERD, and were misdiagnosed as gastroenteritis; and/or if the Veteran's gastroenteritis caused or aggravated the currently-diagnosed GERD.  It is also unclear to the Board why the examiner stated that there was no medical nexus between the Veteran's diagnosed h. Pylori and his military service, as again, the examiner failed to provide any reasoning for the statement.  It also unclear if the Veteran experienced h. Pylori in active service, and and/or if the Veteran's gastroenteritis caused or aggravated his h. Pylori.  As such, an addendum opinion should be obtained from the same examiner who conducted the April 2016 VA examination to address those issues.  

Accordingly, the case is REMANDED for the following action:

1. Procure an addendum opinion from the examiner who provided the April 2016 VA examination (if available).   A new physical examination should be scheduled if the examiner believes that such is needed.  The claims folder should be provided to the examiner for review.  The examiner should provide the following opinions:

a) Whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed gastrointestinal disability, to include GERD and h. Pylori, is related to the Veteran's active service.
 
b) Whether it is at least as likely as not (50 percent or more probability) that the gastrointestinal disorder, based on the gastrointestinal symptoms, that the Veteran experienced in active service should have been diagnosed as GERD and/or h. Pylori. 

c) Whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-diagnosed gastroenteritis caused or aggravated the currently-diagnosed GERD and/or h. Pylori. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


2. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a SSOC, and allow an appropriate opportunity to respond.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


